Case 4:17-cv-02818 Document 38-42 Filed on 01/16/19 in TXSD Page 1 of 12




      EXHIBIT U




                                                         APPENDIX 0372
         Case 4:17-cv-02818 Document 38-42 Filed on 01/16/19 in TXSD Page 2 of 12
r
          INGAi)
          ReliaStar Life Insurance Company
          ING Customer Service Center
          P.O. Box 5044 Minot, ND 58702

          June 30, 2014


          Trang Vu
          9226 Sandstone St
    ..    Houston TX 77036-6042




    II    RE: Owner: Trang Vu

                 Policy # AD20029262                                  lnsured(s): Tuyet Tran


          Dear Trang Vu:

          Thank you for your interest in reinstating your policy. To begin the reinstatement process, please
          complete the enclosed application for reinstatement and retum It to the ING Customer Service
          Center. A checklist is included to help you complete the application correctly. After reviewing your
          application, we will let you know our decision or if additional Information is needed.

          We appreciate the trust you've placed in the ING family of companies to help you meet your
          financial objectives. If you have any questions, please contact your agent, registered
          representative or the ING Customer Service Center during our business hours of Monday -
          Friday, 8 a.m. to 6 p.m. Central time.

          Sincerely,



          ING Customer Service Center



          Questions?        Call (800) 654- 5375              Fax (877) 788-6314

                                                                  877-          18f-3 t5/
          Insurance products ore Issued by Rella Ster Life Insurance Company, a membel' of the ING family of eompatdes.




               \ ~                     l

                                                                                                               APPENDIX 0373
                                                                                                              RELIASTAR-VU 0020
                  Case 4:17-cv-02818 Document 38-42 Filed on 01/16/19 in TXSD Page 3 of 12




      APPLICATION FOR POLICY CHANGE OR REINSTATEMENT
      WITH EVIDENCE OF INSURABILITY
     ~eliaStar Life Insurance Company
     D Security Ufe of Denver Insurance Company
                                                                                                                                  I NG ..l!ID.J
                                                                                                                                         a_··~·" '
     0 ING USA Annuity and life Insurance Company                                                                                 Your future. Made easier.•
     O Midwestern United life Insurance Company
     Members of the ING family of companies
     ("the Company'')
     ING Customer Service Center: PO Box 5011, Minot, ND, 58702-5011
It   PART I • A. REQUEST FOR CHANGE (Policy Number is required for all requests. Select appropriate request type and provide details.)
     1. Pol? Number                A1) 2-- (5) 0          2. q 2- k ?-
II   2.   M REINSTATEMENT REQUEST (No ocher policy changes are permirced for reinstatement requesrs.)
              a. If there is a Children's Insurance Rider on your existing policy, complete the chart below for each child.
     .- ·- ····- ---···- -·------                                                     ·-                                                                    ------,
                                                                                                                                                        Date of Most
                                                                                                                                    Amount of            Recent life
                                                       ---;,:,     Birth    Height &                              Relationship to Life Insurance         Insurance
                 Child Full Name         ~                Date     State    Weight               SSN              Primary Insured    In Force             Purchase

                               /
                       /
                 /
          /
     3. 0 POLICY CHANGEREQUEST (Complete appropriate derails in question a. - g. below.)
              a. Increase or Decrease Base Face Amount from S- - -- - - - - - -
              b. Premium Class Change f r o m - - - - - - - - - -- - - --                                  to - -- - --                - -------
              ,. Change in Premium Amount $ - - - - - - - - -- -- - - - - - - - - - - - - - - - - - -
              d. Subsequent Premium Payment Frequency: 0 Annually O Semi-Annually O Quarterly O Monthly (Available with electronic funds transfer.)
              e. Removal of a Rider _ __ _ _ _ _ __ _ _ _ __ __ _ _ __ _ __ _ _ __ _ _ _ _ __
              f. Addition of a Rider                                                                 Amount S - - - - - - - - - -- -
                 /( adding a Children's Insurance Rider, comp/ere rhe Children's Individual Insurance Rider Application.
              g. Other Insured Rider Information
                                                                                                                                                         Date of Most
                                                            .,                                                                                            Recent life
                                                                            Bir+..h                             Relationship to      Amount of life       Insurance
                 Other Insured Name           Gender        Birth Date      State             SSN               Primary Insured    Insurance In Force      Purchase


     I
     4. Other Request5/lnmuctions            JV/A-.
                                               .   I
     PART I - 8. PRIMARY INSURED INFORMATION


     : :::~:~,liaiJ:i=l•Mii=l,.;  ~:s:;:~°""'"\~~~&!       '.l'
                         q,z,z. b s'tl\..?1tl,$+on-€... ~-f.. .
     3. ResidenceAddteffOBoxesarenot permitted.J
                                                               .l                                                                                  Gender: 0 M


          City             B ~ 1 '-PD                                                                          State   ""T )'     ZIP _:J..... o;.. .,J.,. .,. . .6-- -
                                                                                                                                           J""-'
                                                                                                                                               .
     ICC 11 159675                                               Page 1 of 5 • lncompltte wiVlout all pages.                               Ordu If ' 5967S Ol/18/2012



                                                                                                                                   APPENDIX 0374
                                                                                                                                  RELIASTAR-VU 0021
                                      - - - -38-42
                 Case 4:17-cv-02818 Document  - - -Filed
                                                   -- --·-·-
                                                         on--··------
                                                             01/16/19 ...in TXSD Page 4 of 12



       PART I • B. PRIMARY INSURED INFORMATION (Continued)

       4. Daytime Phone ,J \2 )~ t{ 2. ;6 f~ 4=                                   Evening Phone ~ 4 fo - £2.. z_j'   ,
       5. BestTimetoCall         ~ \ , \ t-<{cl -=                                E-mail    Tt<.A:tVG:-~c.J,S1'DAl@ L ..;e ~01)1                                   4




       6, A,e '°"' u., Citizen? ~/ "'Ji' k,,,,p1,~ ,,. ff/',;g,, rra..i a,d ''t'" - / ..., .., . ,........ . .O Yes i!'frio
       7. Occupation/Duties           !
                                      ' 2~                         !?Ufzf lf ~ >-'U"t/1                               Q
       8. Do you currently use or have you ever used tobacco or nicotine products in any form? (e.g., cigarettes. dgars, pipes. chewing tobacco,                   /
          nicotine gum. or nicotine parches). . . . . . . . . . . . . . . .              . . . . . . . . . . . . . . . . . . . . . . . . O Yes                 ~No
II
           If "Yes," indicate Type                i:r                      ~ Frequency                                           Month/Year Last Used


I I
      9. Driver's License Number           !;i••rm ' ·                                                1o. Driver's license State
         (lf you do not have a driver's license, then provide government photo ID number, iss11er and expiration date.)
                                                                                                                                       _ T--1---1-C:
                                                                                                                                                 --- --
       11. Name on Driver's license (if different than above)     . >-9aN_               A5 ~ .
      PART I • C. OTHER INSURED INFORMATION (Complete th is section only if applicable.)
       1. First Name _ _ _ _ __ _ _ _ _ _ Ml _ _ _ _ Last Name _ _ _ _ _ _ _ _ __ _ __ _ _ __ _

      2. Birth Date - - - - - - SSN - - - - - - - - - Birth State/Country - - - - - - - - - - Gender: 0 M OF
      3. Residence Address (PO Boxes are not permitted.) _ _ _ __ _ _ _ _ __ _ _ __ _ _ _ _ _ __ _ _ _ __
         City _ _ _ __ _ _ _ _ _ __ _ _ _ _ __ _ __ _ _ _ State _ __ ZIP _ __ _ _ _ _ __
      4. Daytime Phone(, ___ ,____ _ __ _ __ _ _ _ Evening 0 hone - - - ·- - -- - - - - - - - - - -
      5. Best Time to Call                                                             E - m a i l - - - - - - - - -- - - - - - - - - -
      6. Are you a U.S. Citizen? (If "No: complete 1he Foreign Travel and Residence Questionnaire.). . . . . . . . . . . . . . . . . . . . . .         .O Yes O No
      7. Occupation/Duties _ __ _ _ __ - - ' - - - - -- -- - - -- - - -- - - - - - - -- - - - - -
      8. Do you currently use or have you ever used tobacco or nicotine products in any form? (e.g., cigarertes, cigars. pipes. chewing tobacco,
         nicotine gum, or nicotine patches) . . . . . • . . . . . . . . . . . . . . . • . . .               .. .. . . .. . . . . . . . . . .           .O Yes D No
          If "Yes,· indicate Type                                 Amount & frequency                                             Month/Year last Used _ _ __

      9. Driver's License Number - - - - - - -- - - - -- - - -- - 10. Driver's license State - - -- - - - - -
          (If you do not have a driver's license, then provide government photo ID number, issuer and expiration dale.)
      11. Name on Driver's License (if different than above) _ _ _ _ __ _ _ __ _ _ _ _ _ _ _ _ __ _ _ _ __ _ _




      PART I • E. PERSONAL HISTORY (Quest ions 1· 7 must be completed for all Insureds age 16 and up.)
                                                                                                                 Primary ~
                                                                                                                         suren                         Other Insured
      1. Are you, or have you entered into a written agreement to become a member of the armed forces. includlng
         the Reserves? (If ~yes," complete the Militaf'/ Quesiionnaire:) . . . ... . . , . . . . • . . • . . . . . . . . .       O Yes        No       D Yes   Q No
      2. Do you intend to travel or reside outside the United States or Canada in the next two years? (If •yes, · complece               .._ /
         the Foreign Travel and Residence Questionnaire.) . . •. . .. ... . •. . • ... . . • .•. • . • .... .                    0   Yes [¥No          0Yes Q No
      3. Have you in the !as1 five years made or do you anticipate in the next two years making flights in an aircrait OTHER           -:-- . /
         than as a passenger on a st:Mduled airtine7 (If "Yes,· complete the Aviation Questionnaire.) . . . • . . . .            O Yes [!!"No          0   Yes QNo
      4. Do you.~artid~ate in hang·g~ding:.soa:ing, sky-diving, ballooning, skin ?r scuba diving, mountain climbing,                   • /
         compe11t1ve skiing, or rodeos . (If Ye.s. co.'Tl{)lete the appmpnate QUeStl{)11na/re.). . . • . . . • • . . • • . . .   0   Yes ~    o    I QYes 0No
      S. Oo you race, test or stunt dtive automobiles. motorcydes, motor boats. or jet powered vehicles, or do you use or race                     /
         snowmob!les. dirt bikes or dune buggies? (If #Ye£• complete Avocations and Professional Sports Questionnaire.). .       D Yes   · . o 1 0Yes 0No
      KC l 1 159675                                             Pag~ 2 of 5 · l!lcomplete without aff pages.                             Ordt, # 159675 Ol/18/2012


                                                                                                                              APPENDIX 0375
                                                                                                                             RELIASTAR-VU 0022
                 Case 4:17-cv-02818 Document 38-42 Filed on 01/16/19 in TXSD Page 5 of 12
                                                                                                                                                                     '
     PART I • E. PERSONAL HISTORY (Continued)
                                                                                                                              Primary Insured f Other Insured
     6. Except. for traffic violations, have you been convicted in a criminal proceeding or been the subject of a pending                -  7
        criminal proceeding] . . . . . . . . . . . . . . . . . . . . . . .         . . . .. . . . . . . . . . . . •.      .   O Yes ~ No , 0 Yes O No
     7. Have you in the !ast five years had any motor vehicle accident>, alcohol or drug related convictions. or othe1                  • /   l
        moving viola1ions while operating a motor vehicle? ..•.. . .•... . ' . • ... ' .• ' .•. ... ' . .                                        I
                                                                                                                              D Yes mNo O '(es D No
     for any "Yes· answer ro quesrions 6-7, please record information In the chart below.
       Question               Insured/Other Insured                      -                                      Explanation

                                                     ~
     j

..                                  ~
II
                   ~
     PART I· F. FINANOAL DETAILS
     1. Is the policy in accordance with your insurance objectives and your anticipated financ:al needs? . . . . .
     2. Do you believe you have the financial ability to continue making premium payments on this policy? . . . .
     3. Have you or your company ever declared bankruptcy? (If "Yes. · provide details. type and date discharged.)


                                                         Annual Interest and                                                                Total Net Worth
                              Annual Earned Income                                      Total Assets              Total liabilities
         4.                                                Other Income

         Primary Insured      $   4-JQ_,~            $           th
                                                                 I
                                                                                 $          ~
                                                                                             I
                                                                                                            $            ,ch
                                                                                                                         7
                                                                                                                                        $
                                                                                                                                                     ~
         Other Insured        s                      s                           $                          $                           $

     PART I · G. IN FORCE/REPLACEMENT INFORMATION (Questions 1-3 must be completed for each Insured/Other Insured/Proposed Insureds.)
                                                                                                                              Primary Insured        Other Insured
                                                                                                                                 Yes No               Yes     No
     I. Do you curremly have life insurance inforce or applied for? (If "Yes ·, provide derails beiow. Complete state
        required replacement form for Model Replacement Regularion Scates ONLY.)                                                 0     lt( !           0      0
     r                                                            Insurance Company
                         Insured Name                        (Do not include group policies.)      Policy Number          Amount                Date Issued

                      ___..             ~                                                                                             .___

                           ~

     -~                                                                                                                       Primary Insured
                                                                                                                                 Yes No
                                                                                                                                                     Other Insured
                                                                                                                                                       Yes No

                                                                                                                                       ~
     2. Are you considering using funds from your existing policies or contracts to pay premiums due on this policy
        or contract? (If ·Yes·. complete stare requited replacement form and provide details below.)                             D                     D 0
     3. Ale you consldering discontinuing making premium paymems, surrendering, forfelt':19. assigning to the insurer.
        or otherwise terminating your existing policy er contract? (If "Yes ·. complete state required replacemenr form
        and provide derails below.)
     4. For any ·res · answer to que.stions 2-3. provide detalls regarding che po/Ides being replaced in the chart below.
                                                                                                                                 D     ~               D D

                              Insured Name               "           .---insurance Company                           Policy Number                   Amount

                                             ~
                                  ~
                  ~
     1(( ~    59675                                            Page 3 of 5 • !ncompfete without a~ pages.                             Order # I S9675 01/1812012


                                                                                                                              APPENDIX 0376
                                                                                                                             RELIASTAR-VU 0023
                   Case 4:17-cv-02818 Document 38-42 Filed on 01/16/19 in TXSD Page 6 of 12


      at           MU-i                                                                                                                                    u::;:
      PART I • H. NOTES (Us? this space to provide any additional details to questions answered throughout the application. Please understand
      thar if you provide the Company with information on this page it will be considered part of your Application for Policy Change or Reinstatement
      with Evidence of lnsurabi/iry. If you need additional space, pI~ttach a separate piece of paper to the application.)

         Section
      ....._.             Question                              /                                Details




                                     V
                                       /
II
                             /
                   V
II
           /
      PART I • I. ING'S POLICY ON STRANGER-OWNED OR STRANGER-ORIGINATED LIFE INSURANCE (STOLi)
     The Company, along with other ING Life Companies strongly opposes • If, in connection with the sale, the applicant/owner and/or the insured
     arrangements designed to obtain life insurance for the benefit of a third             is offered any compensation, reward or benefit, or other inducement to
     party (a "stranger") that has no insurable interest in the insured. A person          purchase or assist in the purchase the policy, including, but. not limited to,
     generally has an insurable interest in the life of an insured where the               cash payments, property such as a life Insurance death benefit for "free·
     person has a continued interest in the survival of the insured. We believe            or at ·no cost" or any other benefi1 of any kind;
     this position supports the best interests of our policy owners, as stranger-
     owned or suanger-originated life insurance transactions ("STOLi ") will • Where a sales concept, design, marketing plan, marketing material or
                                                                                          other program that has not been disclosed to the Company is used in
     lead to higher costs for consumers and undermine the concept of insurable            connl!ction with the sale {including, but not limited to, any nontraditional
     interest, a core element of the life insurance business. The Company will
     seek to terminate the insurance coverage under any contract determined to            premium finance program. such as "non-recourse· lending arrangement
     be STOLi or where material misrepresentation has occurred regarding the              where the lenders sole collateral for the premium loan is limited 10 the
                                                                                          values of the policy itselO;
     facts presented to the Company for underwriting the application. Attempts
     to defraud the Company may result in additional legal action.                      • Where the producer and/or applicant knows, or has reason to know, that
                                                                                          the source of funds for premium payments under a policy has not been
     The Company does not sell life insurance In the following circumstance:
                                                                                          disclosed to the Company {including, but not limited to, any arrangement
     • if. at the time of sale or conversion. the applicant/owner has an intent. plan.    to pay for premiums under the policy through a loan through a premium
       arrangement or understanding with a third party that will result directly or       financing arrangement or other third party funding) ; or
       indirectly in the sale, assignment, settlement or other transfer to an investor, • In any other circumstance determined by the Company, in its sole
       such as a life settlement company, or any other pany with no insurable interest    discretion, to be inconsistent with our policies on STOLi, insurable interest
       in the life of the insured who purchases the policy for investment purposes;
                                                                                          or misrepresentation.
     • If, at the time of sale or conversion, the applicant/owner has an Intent, plan The activities described above are considered •prohibited conduct".,
       or arrangement to transfe1 an ownership interest or beneficial interest in
       an entity tha! will own the policy ro a life settleme.m company or any other
       party with no insurable interest in the life of the insured;

     PART I - J. AUTHORIZATION AND ACKNOWLEDGEMENT

      Incontestability. If the policy change, conversion, or addition requires.         requireme:nts. No change in the amount; classification, age at issue, insurance
      new evidence of insurability, the policy date for the purpose of the              plan, or benefits shown on this application will be effective unless both the
      incontestability and suicide provisions shall be the' date of this application.   Company and I agree in writing. I understand that by signing this appfication,
     Where no new evidence is required, the policy date of the original policy          I am applying for me insurance coverage issued 'rJy the Company.
     will be the policy date for rhe purposes of the incomestability and suicide
                                                                                        No new Insurance or policy change requested above (including a
     provisions. If the policy is reinstated, the policy date for the purpose of
     incontestabillty shall be the date of this application.                            reinstatement} shall be inforce until: (a) any required payment for the
                                                                                        request ispaid in full. and (b) the request is approved by the Company while
     Verification. By signing this form, I acknowledge that I have read this            the facts and health condition of those to be insured remain the same as
     application and I agree with the Statements in this application and declare        represented In this application. Even if the Company accepts payment made
     that all questions have been truthfully answered to the best of myknowledge        with this application, it may decline the request. The Company may require
     and belief. The Company may seek to rescind the life insurance coverage if         additlonal evldence of insurability before approving this ,equest.
     it determines that any question was not answered truthfully. This application
                                                                                        By my signature on the next page, I affirmatively warrant and
     consists of ail pages of 1he Appflc.atlon, appendices, and supplemental
     questionnaires. It will be the basis for any policy change or reinstatement
                                                                                        represent that I have not engaged in any prohibited conduct
     approved and no information will be considered to have been given by me
                                                                                        described in Section I above in connection with this application
                                                                                        for insurance.
     to the Companyor authorized by me unless it is stated herein. The producer
     does not have the authority-unless permiued by law-to waive the answer             Statements of Understanding. I understand that this aurho1i2ation
     to any question in the application, to accept risk or pass on inwrability,         wmbe valid for 24 months from the date of signature on this application. r
     to make or after any contract, or to waive any of the Company's rights or          have !he right to re<eive a copy of this authorization, and a photocopy will
     ICC 11 159675                                                                                                                        Order #15967S Ol/1812012


                                                                                                                               APPENDIX 0377
                                                                                                                              RELIASTAR-VU 0024
                Case 4:17-cv-02818 Document 38-42 Filed on 01/16/19 in TXSD Page 7 of 12



      PART I - J. AUTHORIZATION AND ACKNOWLEDGEMENT (Continued)
      be as valid as the original. l give my permission to the Company and other        By signing below I acknowledge and agree that any policy issued
      insurance companies affiliated with the company to collect medical record         in rela~ion to this application (the "Policy") shall be subject to the
     information and consumer or investigative consumer reports about me and            following Governing Law and Jurisdiction provisions:
      my minor children for the purposes described in this application. I authorize
     any organization or medically related facility to release to the Company or its    Governing law. The Policy shall be governed in all respects, including
     authorized representatives all requested information about me and any minor        validity, interpretation and effect. without regard to principles of conflicts of
     children who are to be insured. I give my permissior. to the Company to send       law, by the laws of the state in which it is delivered, which shall be deemed
     any information obtained to MIB, Inc.• reinsurers, the producer who solicited      to be the scate in which this Application is executed as shown below.
     my application and his or her principals. employees or contraaors who
(~   process transactions regarding insurance coverage for which I have applied.
                                                                                        Jurisdiction. Any dispute, claim, demand, contwversy, action or
N                                                                                       proceeding. however characterized, relating 10, arising under, in connection
     I acknowledge receipt of the following disclosures and notices: Notice             with, or incident to the Policy or sale of the Policy {"Action or Proceeding")
II
     Regarding Consumer Reports, Notice Regarding MIB, Inc., and Notice                 shall be filed and heard in the state or federal courts located in the state in
     Regarding Collection of Information and Information Practices. I certify, under    which the Policy is delivered. The state and federal courts located in the state
     penalty of perjury. that my Social Security Number/tax identification number
                                                                                        in which the Polley is delivered shall have jurisdiaion over the panies to the
     is shown and is correct and that I am not subject to back-up withholding.
II                                                                                      Action or Proceeding.
     lf an investigative consumer report is prepared, I request to be
     interviewed.         0 Yes (If "No, • leave the checkbox blank.)                   All completed materials must be sent to the ING Customer Service
                                                                                        Center at: 2000 21st Ave. NW. Minot, ND 58703
       Interview Information: Daytime phone number:(_ ) _ _ _ __
                                                                                        lhis application will be attached to and become part of the policy.
       Contact me between the hours of _ _ a.m.lp.m. and _ _ a.m./p.m.

     I understand and agree that any person who knowingly provides false, incomplete or misleading information to an insurance company
     for the purpose of defrauding or attempting to defraud the company commits a fraudulent insurance act, which is a crime, and may be
     subject to aiminal and civil penaltles and denial of Insurance benefits. Penaltles may include imprisonment and/or fines.

     OwnerSignedat(cir;/srareJ                 t:\.QV$.::f&?7 I TX                                                              Date     Tul1 t 0 1 20\4
     ~       Owner Signature (if other than the lnsured} __     r-;-:
                                                                 _ )_~-"'-----·§-+-- \} _ ,__·_ o#ot.~-~-----~~
                                                                                     _ G,            .    ~------
                                                  TR~~ \J t,{                                                             V
     Owner!Trustee Name (Please print.)

     . . iosmed Sigoaru<e (If ag, IS" o;de,J -;,.,              a~~
                                                                                              .



     -... Other Insured Signature - - - - -- -·- -- - - - - - - - -- - - - - Date - - - - - - - - -
                                                                                                                  - ""'             (...,o""




                                                                                                                                          (J.J /IIt I ££2. Lit

     ~ Parent or Guardian Signature - - - -- - - - - - - -- - - - - --      - - - Date _ _ _ _ _ _ _ __
            (if the Owner. Primary Insured or che Ocher Insured is a minor)
     Assignee Name (Please print.) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ __


     ~ Assignee Signature (if applicable) _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ ____ Date - - - - - - - - -

     By signing below I acknowledge that I have not engaged in prohibited conduct as described in Sectlon I, "ING's Policy on Stranger-
     Owned or Stranger-Originated life Insurance (STOLi), • nor am I aware of sud, conduct by the applicant.


     -... Writing Agent/Registered Rep. Signature-------- - - - - - - - -- - Date - - - - - - - - -

     Writing Agent State Uc. Number - - - - - - - - - - - - Writing Ageflt/Registered Rep. Number - - - - - - - - - - -

     Agent/Registered Rep. Name - - - - - -- - - - - - - - - - -- - - - - - - - - - - - -- -- - - -

     Agent State Uc. Number - - - - -- - - - - - - - - - AgentJRegistered Rep. Number-- - - - - - - - - -- -

     ING CUSTOMER SERVICE CENTER USE ONLY
     Endorsed by                                                                       Date                                    Effective Date
     ICC II 15967S                                            Page s of 5 • lncompfete without all pages.                                      01de1 Iii 59675   o1118'2012

                                                                                                                               APPENDIX 0378
                                                                                                                              RELIASTAR-VU 0025
                   Case 4:17-cv-02818 Document 38-42 Filed on 01/16/19 in TXSD Page 8 of 12
     ... ..
      /'{.
         •'




      PROOF OF DEATH - CLAIMANT'S STATEMENT
     ReliaStar L!fe Insura nce Company, Minneapolis, MN
     Re liaStar life Insurance Company o f New York, Woodbury. NY
     Security Life of Denver Insurance Company, Denver. CO
     M[dw estern United life Insurance Company, Fort Wayne. IN
..   Voya Insurance and Annuity Company. Des Moines. IA
     Members or the Voya• family or companies
     (the · comp any")
     Voya life Claims: PO Box 1548 , Minneapolis, MN 55440
     Voya life Claims Overnight Maillng Address: 20 Washington Ave. South, Minneapolis. MN 55401
     Phone: 888-238-4840: Fax: 855-653-5339; Submit at voya.corn (select Contact & Services> Claims> Upload a Claim)



               GN and DATE this completed form, then submit using one of t)ie above methods.
             Attach a certlHed death certificate and any other required documentation. Missing or Incomplete Information may delay claim processing.

     SECTION 1. GROUP OR POLICY INFORMATION
     Group or Association Name' (If appllcable) _ _ __ _ __ _ _ __ _ _ __ __ __ _                                                       -c----- - - - - - - -
     Group or Association Polley Nurnber ' -- - - - - - -- --                                   OR Insurance Policy Number(s)           A-:D 2-o {) 2 q 2{,2..

                                {F;~- v-
     ' Group or Association Hame dllc/ Group or Association Policy Humber apply ONLY ifcoverage was obtaineel lhrough an Employer or Assoclar/o~.

     SECTION 2 . INSURED INFORMATION

     e,;ma~ loso,e<l Name
     Birth Date          l;i::IIJ.•!i :I•                                        SSN                                                                                       Female




                                                                               0   Never Married       O Dlvorrnd O Widowed
     SECTION 3. D~CEJSEO INFORMATION
     The Deceased Is:       ~    he Prlrnary lnsure<l      O Spouse of Primary Insured

                                                                                                                                                              Q Male ~           le




     SECTION 4. BENEFICIARY INFORMATION (The beneficiary nome should be shown exactly as it Is listed on the po/icy beneficiary
     desfgnation. If the benefic/ory's name hos changed. documencatlon of the name change must be submilted with this form.)
     Beneficiary Name (Individual, Trust          Ille. or Entily)_:u-\.
                                                                     --'-     ·~v,-'"·,...~'+---'
                                                                       t'_,CL,.::,              v:....x;k\...,____________________
     Re1atlonshlp to Deceased:                       O Domestic Partner O Chlld O Trustee D Estate Administrator O Other - - - - - - - - -

                                                                                                                                                    Gender:   ~        0   female


                                                                                                                                                      Tf: 71(2 6(f
                                                                                                                                                                ZIP
     Mamng Address Wdifferent from ab<Jve} _ _             $..._..~
                                                                  ==---- City _ _ _ _ _ _ _ _ _ _                                            State---- Z I P - - - -


                                                                                        J'agE 2 of 4                         Ord-er (171890 (e) Al( / IL / fCS / NC I NV 09/11/2015



                                                                                                                                           APPENDIX 0379
                                                                                                                                          RELIASTAR-VU 0030
                      Case 4:17-cv-02818 Document 38-42 Filed on 01/16/19 in TXSD Page 9 of 12



      SECTION 5. PREFERRED PAYMENT METHOD

     Sel~rom the most common payment opUons below. For details of all options available to you. refer to the Insurance policy or contact us.

     ~      ump Sum Check. Your enlire benefit will be settled as a check made payable to you. You will not earn Interest after the check is issued.
II
     0    Proceeds Held At ln1erest. Your benefit will be held by the Company while eamlng interest at a declared rate credited annually. The declared rate may
          be subject to a guaranteed minimum specified in lhe policy. You can make withdrawals in amounts of $100 or more by contacting us.
     0    Installment options. Your benefit will be paid to you In Installments over time while earning interest. If you choose an Installment option. please contact
II        us and we will assist you in structuring your Installment payments. The enclosed document. "Your Payment Options as a Life Insurance Beneficiary·,
          provides further deta i!s.

     INTEREST PAYABLE ON INDNIDUAL LIFE INSURANCE POLICIES ISSUED IN ILLINOIS: As provided by Illinois insurance law. If payment is not made
     within 31days from the date we receive due proof of death, Interest at the rate of 10% from the date of death to the date of our payment will be Included
     with the death benefit

     SECTION 6. US TAXPAYER CERTIFICATIONS (Signature required.)
     Under penalties of perjury, I certify that
     1. The Taxpayer Identification Number that appears on this form Is correct,
     2. I am not subject to backup wlthholdlng due to failure to report Interest and dividend Income '· and
     3. I am a U.S. person
     J If you   are subject to lu1ct<-up wilhhokling. you must stri~e through stal('ment number Z.


     NON-RESIDENT ALIEN STATUS
     If you are a Non-Resident Alien, please check the box and provide your country of residence below.
     O Under penalties of perjury, I certify that I am a Non-Resident Alien and my country of residence I s : - - - - - -- - - -- -- - - -
     The amount paid to you will be subject to 30% withholding, unless you submit an IRS Form W-8. and are entitled to claim a reduced rate of withholding under
     the applicable US tax treaty.

     The Internal Reventie Service does not require your consent to any provision of this document other than the certlflcatlons required to avoid
     backup withholding.
     By typing your name In the box below. you are electronically signing this document. Your electronic signature will be legally binding and enforceable and the
     legal equivalent of your handwritten signature.
     ~ Beneficiary Authorized Signature                                  7 ~ %--
                                                                               -~--                                    -          Date _M            '2-,Z.., Lo~ ,




                                                                                                     Pa,,ie 3 of 4   Order #171890 {e) AK / II. / KS I NC I NV 09nV1015



                                                                                                                                 APPENDIX 0380
                                                                                                                                RELIASTAR-VU 0031
          Case 4:17-cv-02818 Document 38-42 Filed on 01/16/19 in TXSD Page 10 of 12

        POLICY NIBvIBER          AD20029262                           POLICY DATE                 August 28, 2008
        INSURED                 Tuyet Tran                            FACE AMOUNT                 275,000.00
        ISSUE AGE                41 Female                            PREMIUM INTERVAL            Quarterly
                                                                      PREMIUM CLASS               Super Pref No Tbco
        INITIAL PREMIUM         $83.94
        ISSUE DATE               August 22, 2008                      EXPIRY DATE                 August 28, 2062


                                   IMPORTANT- READ YOUR POLICY CAREFULLY

        This is a legal contract between you and ReliaStar Life Insurance Company. This contract is called a Policy. The
        word "you" means the Policy Owner. The application shows the name of the Policy Owner. The word "we"
        means the ReliaStar Life Insurance Company. We promise to pay the Death Benefit to the Beneficiary subject to
        the provisions of this Policy. See "Payments By Us," for description of the Death Benefit. The Beneficiary is the
        party that you name. We will pay the Death Benefit when we receive proof of death of the Insured. The Policy
        Data Page shows the name of the Insured. Age at any time is the Issue Age shown on the Policy Data Page
        increased by the number of policy years completed. For information or service on this Policy, contact the person
        who sold you this Policy, or any of our offices including our Home Office.


                                              NOTICE - RIGHT TO CANCEL
         You ha,•e a right to return this Policy. Read it carefully. If you do not want this Policy, you ma)' deliver or
         mail it to the person who sold it to you or to any of our offices including our Home Office. You must do this
         by the twentieth day after you receive this Policy. If this Policy is a replacement Policy as defmed by state
         law where this Policy is delivered, you have the right to examine and return this Policy within 30 days
         after you receive it. All 1>ayments made for this Policy will be returned to you within ten days after the
         returned Policy is received at the Home Office or Administrative Office.

                                         RELIASTARLIFE INSURANCE COMPANY
                                                  A Stock Company
            Home Office:                                          Administrative Office:
            20 Washington Ave South
            PO Box 20                                                     2000 21st Ave NW
            Minneapolis, MN 55440                                         Minot, ND 58703-0890
        Executed at our Home Office.




                          Secretary                                            President

                     INDETERMINATE PREMIUM TERM LIFE INSURANCE POLICY TO AGE 95
                      WITH EXCHANGE OPTIONS AND PREMIUM ADJUSTMENT PROVISION
                                        NON-PARTICIPATING

                                                    POLICY SUMMARY

         This is a Non-Participating Indeterminate Premium Term Life Insurance Policy to Age 95 with Exchange
         Options and a Premium Adjustment provision. The Face Amount remains unchanged as long as the Policy is in
         force. Premiums are payable to age 95, or until the Insured's death, whichever comes first. During the Initial
         Term Period, premiums are level and are based on the plan elected by you at the time of application. After the
         Initial Term Period, premiums may increase but will never be greater than those shown in the Schedule of
         Maximum Premium by Year.




1177R                                                                                         APPENDIX 0381
                                                                                             RELIASTAR-it\l7[f138
      Case 4:17-cv-02818 Document 38-42 Filed on 01/16/19 in TXSD Page 11 of 12



lNGAi>
ReliaStar Life htsurance Company
ING Customer Service Center
PO Box 5044 Minot, ND 58702

March 11, 2009


Tuyet Tran
19822 Hidden Shadow Lane
Cypress TX 77433


RE: Owner: Tuyet Tran

      Policy #: AD20029262                       lnsured(s): Tuyet Tran


Dear Mr. Tran:

As requested, the current beneficiary designation for your policy, effective 03/ 02/2009, is listed below:

Primary Beneficiary : Trang K Vu 100%.
Contingent Beneficiary: I       1.50%, D             1111150%.
Third Contingent Beneficiary: Lang Thi Dam and Lien Tran

Please keep this letter with your policy as confinnation of the change in beneficiary.

We appreciate the trnst you've placed in the ING family of companies to help you meet your financial objectives.
If you have any questions, please contact your agent, registered representative or the ING Customer Service
Center during our business hours of Monday - Friday, 8:00 a.m. to 6:00 p.m. CST.

Sincerely,




Virginia Gross
Client Change Coordinator


Questions?     Call: 800-654-5375
               Fax: 877-78 8-6308

Insurance products are issued by ReliaStar Life Insurance Company, a member of the ING family of companies.




                                                                                                              10018 10/ 16/08

                                                                                          APPENDIX 0382
                                                                                          RELIASTAR-VU 0178
Case 4:17-cv-02818 Document 38-42 Filed on 01/16/19 in TXSD Page 12 of 12


 ING
 Reliastar Life Insurance Company
 ING Customer Service Center
 P.O. Box 501 1 Minot, ND58702

 August 22, 2014




 Trang Vu
 9226 Sandstone St
 l-louston TX 77036




 RE:    Owner: Trang Vu

        Policy# AD20029262                                  lnsured(s): Tuyet Tran


 Dear Trang Vu:

 We're pleased to inform you that your application for reinstatement has been approved. We've
 applied your payment of $139.90 to your policy, and your coverage is now active with premiums
 paid to 11/28/2014. A refund of $111 .92 will be sent under separate cover.

 Enclosed is a copy of the endorsed reinstatement application, which you should include with your
 important records.

 We appreciate the trust you've placed in the ING family of companies to help you meet your
 financial objectives. You can review your policy online at www.ingservicecenter.com If you have
 further questions aoout your policy, contact your agent, registered representative or the ING
 Service Center during our business hours, Monday - Friday, 8 a.m to 6 p.m Central time.

 Sincerely,


 ING Life Customer Service

 Enclosure: Endorsed Reinstatement Application

 cc: LI FE QU8TES I NC



 Questions?        Call (877) 886-5050              Fax (877) 788-6305




 Insurance products are issued by ReliaStar Life Insurance Company, a member of the ING family of companies.




 10000 1/5/2007


 RETIREMENT                                              INSURANCE                                             INVESTMENTS

                                                                                                   APPENDIX 0383
                                                                                                   RELIASTAR-VU 0254
